Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00168-CV

                               IN THE INTEREST OF Y.M.L.

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02836
                    Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

In accordance with this court’s opinion of this date, the trial court’s Order of Termination is
MODIFIED as follows:

       It is ORDERED that the trial court’s finding that Appellant Jose L. committed conduct
pursuant to section 161.001(b)(1)(D) is stricken.

       As modified, the Order of Termination is AFFIRMED. No costs of appeal are taxed against
appellants.

       SIGNED April 8, 2020.


                                               _____________________________
                                               Liza A. Rodriguez, Justice